DETAILED ACTION
  Status of Claims
The present application is being examined under the AIA  first to invent provisions. 
This action is a FINAL Office Action in reply to the Remarks, and Amendments received on date 9/15/2020.
Claims 1-20 have been examined and are pending.
                                                       (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


                                                   35 USC 103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over US Pat. Pub. 2008/0249857 to Angell in view of US Pat Pub 2005/0197923 to Kilner and further in view of US Pat. 7,925,549 to Looney. 
		As per claims 1, 8 and 15, Angell discloses a method, system comprising a processor and computer program product for detecting promotion exposure comprising:
receiving, by a processor, a plurality of promotional data detailing one or more current promotions (Angell para. 153 describes:
[0153] Display device 632 is a multimedia display for presenting customized marketing messages to one or more customers.  Display device 632 may be a multimedia display, such as, but not limited to, display devices 214, 216, and 226 in FIG. 2.  Display device 632 may be, for example, a personal digital assistant (PDA), a cellular telephone with a display screen, an electronic sign, a laptop computer, a tablet PC, a kiosk, a digital media display, a display screen mounted on a shopping container, and/or any other type of device for displaying digital messages to a customer.

receiving a plurality of audio data captured by a sensor (Angell: para. 61 and 62 teaches:
[0062] Detectors 204-210 may be any type of detecting devices for gathering identification data associated with a customer.  Detectors 204-210 may also be used to gather external data associated with the customer.  Identification data 
The set of cameras may optionally include one or more sound recording devices, such as one or more microphones.) 

determining an exposure of an individual to a promotion within the one or more current promotions based on the received plurality of audio data and the received plurality of promotional data (The Examiner notes that Applicant acknowledges at the top of page 16 of their Amendment that in para. 48 and 55 Angell displays a customized marketing message [promotion] to a customer:
Angell para. 48:  “ The customized marketing message is delivered to a display device associated with the customer for display”.

         Angell para. 55 “The personalized marketing message criteria may be generated, in part, a priori or pre-generated and in part dynamically in real-time based on the identification data for the customer and/or any available external data and/or internal data associated with the customer”.

Angell teaches in para. 87: determining an exposure of an individual to a promotion within the one or more current promotions “A multimedia display device attached to a data processing system may also be included. The images shown on the multimedia display may be changed in real time in response to various events such as the time of day, the day of the week, a particular customer approaching the shelves or rack [determining an exposure of an individual to a promotion].


data] of customers.

In summary the above cited para. 48. 52, 62 and 87 of Angell  together teach “determining an exposure of an individual to a promotion within the one or more current promotions based on the received plurality of audio data and the received plurality of promotional data”; and
 	identifying the individual exposed to the promotion using the received plurality of audio data (See description of para. 62 above regarding sound recording [identifying the individual] );

	Angell fails to disclose:
calculating a dwell time for the identified individual; and
	determining when the calculated dwell time satisfies a dwell time threshold by determining when the calculated dwell time is at or above the dwell time threshold. 

With respect to the feature of:
calculating a dwell time for the identified individual;
Kilner discloses in Figs. 2 and 5 and para. 55 and 69 a method of determining the dwell time of a customer in a retail store exposed to ads based on facial identification so as to run the ad when the customer is present in front of the camera:
[0069] At a stage 570 the cumulative dwell time (for customers of all face categories) is also incremented to include the dwell time of the currently detected face.  At a stage 580, when it has been determined that the human face is not longer in shot of camera one and that no other human face is in shot, an idle time 

Para. 44 of Kilner describes calculating a cumulative dwell time for a given face ID for different displays and dwell time for each human face.
[0044] The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130 … The cumulative dwell time represents the total time spent either by all detected faces within a given time period or by a predetermined category of detected faces (e.g. male faces or children's faces) … Alternatively, a cumulative dwell time can be calculated for a given face ID or for a given category of faces such that it represents the total dwell time at a plurality of different display screens/cameras at different locations in the network.

Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with the above teachings of Kilner and calculate a dwell time for the identified individual customers exposed to ads so that the ads can be analyzed and optimized for a type of customer as taught by Kilner which teaches calculating a dwell time for each human face in para. 44, a cumulative dwell time for categories such as male faces in para. 69, and in Fig. 11 an average dwell time for all customers because according to MPEP 2143(I) (F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of 
	 With reference to the feature:
	determining when the calculated dwell time satisfies a dwell time threshold by determining when the calculated dwell time is at or above the dwell time threshold; Kilner teaches calculating an average dwell time (dwell time threshold) for customers  around a display in para. 93 and Fig. 11 which teaches in box 2300 calculating an average in shot time (dwell time) of 5 seconds of customers around an ad in para. 93. 
[0093] In this example the upper left-hand box in the (calendar) grid 2100 has been selected so statistics for January 25th from 09 am until 10 am are presented. The statistics displayed comprise the total number of faces detected on all cameras in that time period, the breakdown of male and female faces, the average dwell time and the average in shot time. 

Para. 44 of Kilner describes calculating a cumulative dwell time for a given face ID for different displays and dwell time for each human face:
[0044] Alternatively, a cumulative dwell time can be calculated for a given face ID or for a given category of faces such that it represents the total dwell time at a plurality of different display screens/cameras at different locations in the network. 

The Examiner interprets the cumulative dwell time for a given face ID to be the sum of individual dwell times for the given face ID.


	
Angell discloses:
recording the exposure in a data repository (See description of para. 62 above);
but fails to disclose the recording of the exposure is:
in response to the dwell time threshold being met.
	Para. 90 of Kilner discloses recording the exposure to a face of a customer so that a face can be associated with a particular customer global ID in a database (repository):
[0090] In particular, at a stage 1450 it is determined whether one of the cameras at which the face detection was made was a camera directed to a store checkout and if so, the global face product advert IDs displayed at the display screen(s) at which the face corresponding to that global face ID was detected. At a stage 1470 the goods purchased by the customer at the checkout, as identified by product barcodes, are correlated with the product advert IDs and finally at a stage 1480 the correlation between purchased products and viewed adverts is logged in the statistics database 620 along with the dwell time at the display screen on which the relevant promotional advert was viewed. 
	
	Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kilner and record in a database or depository exposure of a customer to an ad in response to the dwell time threshold being met in order to associate the face of a customer identified with an analysis of whether the interest of the customer in the ad is above or below average by using the dwell time threshold as taught by Kilner at cited para. 90 above.
 
Regarding the feature:
measuring promotional exposure of the individual to the promotion using a combination of proximity data and the calculated dwell time which uses image data or the image data in conjunction with audio data; and
	Angell in view of Kilner teaches:
	measuring promotional exposure of the individual to the promotion using a combination of proximity data.
Kilner discloses certain hot spots around displays where people gather can be defined in para. 83 of Kilner:
[0083] For a particular display area the headcount and dwell time will be functions of both the product on sale at the corresponding location and the promotional media being displayed 
headcount "hotspots" and blue to represent headcount "coldspots" (places with relatively low headcount) on the location map. 

	The Examiner considers the Kilner para. 83 description of the local statistics regarding cameras which identify the head count to hot spots where promotional material is displayed to be included in the broadest reasonable interpretation of proximity data as claimed.
	The above portion of Kilner in para. 83 uses proximity data to measure promotional exposure to groups of individuals but not one particular individual as claimed. 
	Kilner does however, describe that hot spots are small areas represented on a map where users looking at displayed promotional material are counted.
	Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with the above teachings of Kilner and measure promotional exposure of a person proximate to a display based on Kilner teaching people gather at hot spots around displays because according to MPEP 2143(I) (F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Angell fails to expressly teach:
measuring promotional exposure of the individual to the promotion using … the calculated dwell time which uses image data or the image data in conjunction with audio data.
Angell does teach:

	Kilner teaches in para. 44:

[0044]The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130.  

Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with the above teachings of Kilner and calculate a dwell time for the identified individual customers exposed to ads so that the ads can be analyzed and optimized for a type of customer as taught by Kilner which already teaches a detecting a dwell time for a person and cumulative dwell time for categories such as male faces in para. 69 and average dwell time for all customers in Fig. 11 because according to MPEP 2143(I) (F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art and the Angell and Kilner references are in the same field of endeavor. 
Kilner fails to teach:
generating a promotional exposure report and storing the promotional exposure report in a data repository or transmitting the promotional exposure report to a user device for display to a user.
Looney teaches in col. 19, lines 7-12 generating an exposure report in order to better personalize future advertising. Looney implicitly teaches that the exposure reports are stored and retrieved because they are used for future personalized ads.
The real-time engine 480 may record the response information to better personalize future advertising to the viewer. The response information also may be used to better personalize advertisements to other viewers. The response information may also be communicated to the Retail Company's campaign data mart 484 to enable reporting on the return on investment (ROI), and success of the advertising spend/campaign.


Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with Looney and generate a promotional exposure report and store the promotional exposure report in a data repository so that the reports can be used for future personalized ads as taught by Looney. 

	Kilner fails to disclose:
	in response to analyzing the measured promotional exposure of the individual, including when the exposed individual meets the dwell time threshold, determining when to initiate a promotional campaign to reinforce a promotional message of the promotion to the exposed individual when the exposed individual meets the dwell time threshold for exposure to the promotion, and determining when to mute a promotional campaign to avoid multiple notifications to the exposed individual related to the promotion based on a lack of exposure to the promotion by the exposed individual.

[0085] The most probable path can be detected for different times of day or subsets of detected faces corresponding to different age categories, gender categories and so on.  
Accordingly, retailers can derive useful information about different customer groups and their affinity to particular product display areas.  The information may be used to strategically position products according to determined customer 
behaviour. 
 
Para. 87 of Kilner teaches correlating a particular face ID and dwell time to promotional sequences viewed on a public display:
[0087] At a stage 1100, the control computer downloads, from the network, locally stored statistics for face detections at each of the plurality, N, of cameras situated at different locations throughout the store.  The downloaded information comprises: local face IDs; dates and times of first detection for each local face ID; dwell time for each face ID at the particular camera; a set of face matching parameters used for cross-correlation of faces detected at different cameras at different times; and product IDs of adverts displayed to a customer having a given local face ID, which are used to correlate product 
sales with promotional sequences viewed on the plasma display screens 130. 

	Looney in col. 14, lines 50-55 teach that advertising messages may be identified and displayed on the shopping assistant 316 based on real-time data such as the customer's present location and the customer's past purchasing behavior, a stored 
shopping list and where the customer spent the most time or a substantial amount of time in the advertising environment:

The shopping assistant 316 may wirelessly communicate with a mobile device controller 358.  The controller 358 communicates 
316.  Advertising messages may be identified and displayed on the shopping assistant 316 based on real-time data such as the customer's present location. An advertising message may be identified and presented to the customer on the shopping assistant based on the customer's past purchasing behavior, a stored shopping list and where the customer spent the most time or a substantial amount of time in the advertising environment.

	Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Kilner and Angell with Looney and in response to analyzing the measured promotional exposure of the individual when the exposed individual meets the dwell time threshold for exposure to the promotion, determine when to initiate a promotional campaign to reinforce a promotional message to the exposed individual, and determining when to mute a promotional campaign to avoid multiple notifications to the exposed individual related to the promotion based on a lack of exposure to the promotion by the exposed individual because Looney teaches in col. 14 and lines 50-55 tracking what advertising messages and individual has been exposed to in a particular area of a store and deciding when to resend (reinforce) a campaign or mute the campaign based on where the customer spent the most time or a substantial amount of time in the advertising environment.

	As per claims 2, 9 and 16, Angell discloses in para. 62 as described above:
receiving a plurality of image data captured by the sensor, wherein the plurality of image data is selected from a group consisting of a plurality of pictures and a plurality of videos: 


As per claims 3, 10 and 17, Angell discloses in para. 174:
wherein identifying the individual is further based on using the received plurality of image data and a plurality of image recognition technology:
[0174] Smart detection engine 908 is software for analyzing audio/video data 904.  In this example, smart detection engine 908 processes audio/video data 904 for the customer and/or the customer's vehicle into data and metadata to form customer identification data 912 and vehicle identification data 914.  
Smart detection engine 908 may be implemented using any known or available software for performing voice analysis, facial recognition, license plate recognition, and sound analysis.  In this example, smart detection engine 908 is implemented as IBM.RTM.  smart surveillance system (S3) software.

	
	As per claims 4, 11 and 18, Angell fails to disclose:

	wherein the calculated dwell time satisfying the dwell time threshold is selected from a group consisting of the calculated dwell time being at or above the dwell time threshold and the calculated dwell time being below the dwell time threshold. 
	However, regarding this feature Angell in view of Kilner teaches:
        wherein the calculated dwell time satisfying the dwell time threshold is … the calculated dwell time being at or above the dwell time threshold.
average dwell time (dwell time threshold) for customers  around a display in para. 93 and Fig. 11 which teaches in box 2300 calculating an average in shot time (dwell time) of 5 seconds of customers around an ad in para. 93. 
[0093] In this example the upper left-hand box in the (calendar) grid 2100 has been selected so statistics for January 25th from 09 am until 10 am are presented. The statistics displayed comprise the total number of faces detected on all cameras in that time period, the breakdown of male and female faces, the average dwell time and the average in shot time. 

Para. 44 of Kilner describes calculating a cumulative dwell time for a given face ID for different displays and dwell time for each human face:
[0044] Alternatively, a cumulative dwell time can be calculated for a given face ID or for a given category of faces such that it represents the total dwell time at a plurality of different display screens/cameras at different locations in the network. 

The Examiner interprets the cumulative dwell time for a given face ID to be the sum of individual dwell times for the given face ID.

Therefore, it would have been obvious for one of ordinary skill in the art to have modified Angell with the above teachings of Kilner and determine when the calculated dwell time satisfies a threshold by determining when the calculated dwell time is at or above the average dwell time (a dwell time threshold) for a particular individual customer to analyze whether the interest of the customer in the ad is at or above the 
	
	As per claims 5, 12 and 19, with reference to the feature:
	wherein calculating the dwell time for the identified individual is based on the plurality of received audio data and the plurality of received image data;
	Angell discloses tracking and analyzing the exposure of a customer to a promotion in para. 61 and 62 using voice and image data but fails to calculate a dwell time for the exposure.
Kilner discloses in Figs. 2 and 5 and para. 55 and 69 a method of determining the dwell time of a customer in a retail store exposed to ads based on facial identification so as to run the ad when the customer is present in front of the camera.
[0069] At a stage 570 the cumulative dwell time (for customers of all face categories) is also incremented to include the dwell time of the currently detected face.  At a stage 580, when it has been determined that the human face is not longer in shot of camera one and that no other human face is in shot, an idle time counter is started.  While the idle time counter is running it is determined whether the maximum idle time, which in this case is set to be five minutes, has elapsed.  During this time the display screen remains in active mode, but displays a static 

Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with the above teachings of Kilner and determine the dwell time of customers exposed to ads so that the ads can be analyzed and optimized for a type of customer as taught by Kilner in para. 69. 

	As per claims 6, 13 and 20, Angell fails to explicitly teach:
	identifying the promotion to which the individual is exposed based on the plurality of received audio data and a plurality of active voice recognition technology.
Angell para. 106 states a display device can display an ad to a customer and the display device can include a verification device to verify the identity of the customer (determine an exposure of an individual to a promotion):
	the customer may be encouraged to use strategically placed kiosks running digital media marketing messages throughout retail facility 202.  

Para 161 describes that the kiosk mentioned in para. 106 as running marketing 

messages can have a voice recognition device: 

the user interface may include, but is not limited to, a graphical user interface (GUI), a menu-driven interface, a command line interface, a touch screen, a voice recognition system.
 
Therefore it would have been obvious for one of ordinary skill in the art to have modified Angell and identify the promotion to which the individual is exposed based on 

	As per claims 7 and 14, Angell fails to disclose:
	wherein the dwell time is a user preconfigured period of time in which the identified individual is within a user preconfigured radial distance from the exposure of the promotion.
	 Angell discloses in para. 193 that defining a radius around a person can be used to determine the association in a set of a person with another person:
[0193] A set of customers may be a group of two or more customers that walk within a predetermined radius of each other over a predetermined period of time.  For example, if two or more customers walk within a five foot radius of each other 
over a two minute time period before entering the retail facility and/or over a five minute time period after entering the retail facility, it may be determined that the two customers are a set of customers. 

Kilner teaches in para. 44 his system which detects “both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130”. 

     Therefore, it would be obvious for one of ordinary skill in the art to have modified the teachings of Angell regarding detecting a radial distance with the above teachings of Kilner regarding the detecting of dwell time which is the time for which a user views a screen to arrive at the feature of “wherein the dwell time is a user preconfigured period of time in which the identified individual is within a user preconfigured radial distance from the exposure of the promotion”. It would be obvious to have the dwell time be a user preconfigured period of time based on a preconfigured time because Kilner teaches detecting how long a particular user is oriented toward the display screen because according to MPEP 2143(I) (F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

	                                      Response to Arguments
8.       Applicants arguments regarding the 35 USC 103 rejections of the claims by Kilner and Angell and Looney have been fully considered but they are either moot or unpersuasive because the Looney reference is cited in this Office Action for its teachings of the new features in the newly amended claims.

	In response to Applicants above referred to statement, the Examiner notes that the present claims do not positively recite a “comparing the dwell time to a user preconfigured threshold” step. Applicant then continues by stating in the first sentence at the top of page 14 that “None of the references, alone or in combination, teach at least these features”. If Applicant is referring at the top of page 14 to the features described at the bottom of page 13 of “comparing the dwell time … step” as not being taught, then Applicants arguments are not commensurate with the scope of the presently amended claims which don’t recite a comparing step.
Applicant argues on page 16 of the Amendment that the Examiner improperly cited Kilner’s teaching of “idling a camera when no customers are present and clocking how long a customer is dwelling in front of a product display (quoting from Applicants Amendment)” as providing motivation for applicants feature of meeting a dwell time threshold.
In response to Applicants arguments, in this Office Action the Examiner does cite para. 69 of Kilner for its teaching of calculating a cumulative dwell time for customers of all face categories. The Examiner cited para. 69 because of its teaching of calculating a dwell time of all customers and a dwell time of the currently detected face which the merchant is interested in by having the camera on. Also cited in this Office Action is 
[0044] The face detection/recognition module 150 is operable to detect both the in-shot time of each human face and the dwell time, which is the time for which the detected human face directly views (i.e. is oriented directly towards) the display screen 130.
It is the Examiner’s position in this Office Action that it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with the above teachings of Kilner and calculate a dwell time for the identified individual customers exposed to ads so that the ads can be analyzed and optimized for a type of customer as taught by Kilner which teaches calculating a dwell time for each human face in para. 44, a cumulative dwell time for categories such as male faces in para. 69, and in Fig. 11 an average dwell time for all customers because according to MPEP 2143(I) (F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art and the Angell and Kilner references are in the same field of endeavor. 
	Regarding the obviousness rejection of the feature “when the threshold is met” the Examiner interprets the threshold as being met as being “when the calculated dwell time is at or above the dwell time threshold” as claimed, Kilner teaches calculating an average dwell time for customers around a display in para. 93 and Fig. 11. 
Fig. 11 of Kilner clearly teaches in box 2300 calculating an average dwell time of a customers around an ad in para. 93 as set forth above. Para. 44 of Kilner describes calculating a cumulative dwell time for a given face ID for different displays and dwell 
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Angell with Kilner and determine if a dwell time is above or below the average dwell time which is a threshold to analyze whether the interest of the customer in the ad is above or below average to determine the effectiveness of the ad. It would also be obvious to determine a dwell time threshold and know when the customer dwelled below the dwell time threshold in addition to above the dwell time threshold because identifying those customers who dwell less than the dwell time threshold can provide useful information as to the effectiveness of the ads because according to MPEP 2143(I) (F) known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art and the Angell and Kilner references are in the same field of endeavor. 
	The above text describes that it would have been obvious at the time of the invention to determine when the calculated dwell time satisfies [has met] the dwell time threshold.
Contrary to the Applicants assertions, the feature of the “threshold is being met” is being rejected by the combination of Angell and Kilner because it would have been obvious as stated above not as stated by Applicant because “a merchant or advertiser would be interested”.

In response to Applicants arguments, Applicants is arguing against the references individually and not arguing against the combination of the references. The primary reference Angell uses identification data generated automatically by analyzing audio and/or video data gathered by detection devices. The combination of Angell and Kilner renders obvious the recording of the exposure in a data repository and the claims do not specify what type of data is recorded. Applicants claims merely recite recording the exposure in a data repository in response to the dwell time threshold being met.   
	Also in response to Applicants, para. 90 of Kilner discloses recording the exposure to a face of a customer so that a face can be associated with a particular customer global ID in a database (repository):
[0090] In particular, at a stage 1450 it is determined whether one of the cameras at which the face detection was made was a camera directed to a store checkout and if so, the global face ID is associated at a stage 1460 with product advert IDs displayed at the display screen(s) at which the face corresponding to that global face ID was detected. At a stage 1470 the goods purchased by the customer at the checkout, as identified by product barcodes, are correlated with the product advert IDs and finally at a stage 1480 the correlation between statistics database 620 along with the dwell time at the display screen on which the relevant promotional advert was viewed. 
	
	Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kilner and record in a database or depository exposure of a customer to an ad in response to the dwell time threshold being met in order to associate the face of a customer identified with an analysis of whether the interest of the customer in the ad is above or below average by using the dwell time threshold as taught by Kilner at cited para. 90 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK JESSEN whose telephone number is 571-272-7447.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEREK JESSEN/

Examiner, Art Unit 3622


/Alexandru Cirnu/

Primary Patent Examiner, Art Unit 3622